               Case 2:18-cv-01837-BAT Document 11 Filed 03/05/19 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
          ROBERT WILLIAMS, et al.,                           CASE NO. 2:18-cv-01837-BAT
 9
                                   Plaintiffs,               NOTICE OF ASSIGNMENT TO A
10
                v.                                           U.S. MAGISTRATE JUDGE AND
11                                                           DECLINATION OF CONSENT
          UNITED STATES OF AMERICA,                          FORM
12
                                   Defendant.
13

14

15

16           The matter has been assigned to United States Magistrate Judge Brian A. Tsuchida for all
17
     purposes, including trial, final entry of judgment, and direct review by the Ninth Circuit Court of
18
     Appeals. See Second Amended General Order 01-15, 28 U.S.C. § 636, Local Magistrate Judge
19
     Rule 13, and Federal Rule of Civil Procedure 73.
20
             Consent to a Magistrate Judge is voluntary. Any party may decline consent by signing at
21

22   the bottom and emailing this form to agalelei_elkington@wawd.uscourts.gov, or faxing it to 206-

23   370-8425, or mailing it to U.S. District Court, 700 Stewart Street, Suite 2300, Seattle, WA
24   98101. The form must be received by the court no later than March 12, 2019. Each party will
25
     be deemed to have knowingly and voluntarily consented to proceed before the assigned

     Magistrate Judge if this form is not returned by March 12, 2019. The identity of the parties



     -1
              Case 2:18-cv-01837-BAT Document 11 Filed 03/05/19 Page 2 of 2



     consenting or declining consent will not be communicated to any judge.
 1

 2

 3             I decline consent and request the case be assigned to a District Judge
 4
   ________________________              ____________________                 ____________
 5 Attorney/Party’s Signature            Party Represented                    Date

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF ASSIGNMENT TO A U.S. MAGISTRATE JUDGE AND DECLINATION OF CONSENT FORM -
     2
